—Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered April 22, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification and credibility.
Defendant’s challenge to the chain of custody of the drugs sold to the undercover officer is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the evidence provided reasonable assurances of the identity and unchanged condition of the drugs, and that there was no evidence to the contrary (see, People v Julian, 41 NY2d 340). For the same reasons, defendant was not deprived of meaningful representation by the fact that defense counsel did not raise a chain of custody issue (see, People v Benevento, 91 NY2d 708, 713-714). Concur — Williams, J. P., Tom, Wallach, Buckley and Friedman, JJ.